                       UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                      Plaintiffs,

       v.                                             Case No. 2:18-cv-01551-LA

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND
CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR., and
TIMOTHY P. NELSON,

                      Defendants.


  FURTHER UPDATE TO THE COURT FOLLOWING DISCOVERY CONFERENCE


       Defendants, through their undersigned counsel, hereby write to advise the Court of the

status of the parties’ continued discussions following the May 11, 2021 discovery conference.

       Defendants have confirmed that the documents identified by Plaintiffs during the

May 11, 2021 discovery conference do not exist. Specifically, SVA Certified Public

Accountants, Inc. (the outside accounting firm to which Plaintiffs directed their subpoena duces

tecum) did not complete any valuation services for any of the parties. Further, the Defendants

are not aware of any value ever being placed on what Roumann Consulting, Inc. contends is its

confidential information.

       Defendants have advised Plaintiffs’ counsel as to these findings. Defendants have further

disclosed to Plaintiffs that a valuation was completed of T.V. John and Sons, Inc. in 2014. That

valuation does not discuss or place a value upon the Plaintiffs, upon confidential information,

intellectual property, or goodwill. Nevertheless, Defendants have agreed to provide the




            Case 2:18-cv-01551-LA Filed 05/24/21 Page 1 of 2 Document 54
valuation to Plaintiffs on a confidential basis so as to confirm for Plaintiffs the limited extent to

which any valuations were performed.

         The parties have yet to confirm whether or not the motions to quash subpoenas and

motion to compel are resolved, and further need to advise the Court of their suggestions as to the

impact of those motions on the Court’s Scheduling Order. The parties will advise the Court as to

whether they have a joint proposal, or their separate proposals as soon as possible.



                                                       Respectfully submitted,



         Dated this 24th day of May, 2021.




                                                   By: /s/ Andrew S. Oettinger
                                                        Andrew S. Oettinger
                                                        State Bar No. 1053057
                                                        Christie B. Carrino
                                                        State Bar No. 1097885
                                                        Godfrey & Kahn, S.C.
                                                        833 East Michigan Street, Suite 1800
                                                        Milwaukee, WI 53202-5615
                                                        Phone: 414-273-3500
                                                        Fax: 414-273-5198
                                                        Email: aoettinger@gklaw.com
                                                                 ccarrino@gklaw.com

                                                   Attorneys for Defendants

25378308.1




                                           2
             Case 2:18-cv-01551-LA Filed 05/24/21 Page 2 of 2 Document 54
